                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION



JAMES DONALD VANCE, JR.,

                Plaintiff,
                                                                  CASE NO. 1:18-CV-1188
v.
                                                                  HON. ROBERT J. JONKER
GRAND RAPIDS HOUSING COMMISSION,

            Defendant.
__________________________________/

                ORDER REGARDING REPORT AND RECOMMENDATION

        The Court granted Plaintiff’s request for in forma pauperis status on December 3, 2018

(ECF No. 8).        On December 21, 2018, Magistrate Judge Green issued a Report and

Recommendation recommending that the Court grant Plaintiff time to file a first amended

complaint alleging facts establishing his standing and the Court’s jurisdiction (ECF No. 9).1

Plaintiff filed a first amended complaint on January 3, 2019 clarifying that he is a tenant who is

subject to the Grand Rapids Housing Commission policy he challenges. (ECF No. 10.) The first

amended complaint contains allegations sufficient to establish standing at this stage of the case.

        ACCORDINGLY, IT IS ORDERED:

        1.      The Report and Recommendation of the Magistrate Judge (ECF NO. 9) is

APPROVED AND ADOPTED to the extent consistent with this Order and is DISMISSED AS

MOOT in all other respects.




1
  The Report and Recommendation points out that the original complaint lacked factual allegations connecting
Plaintiff and the policy he challenges in this lawsuit. (ECF No. 9, PageID.42.)
         2.      The Court reaffirms its Order granting Plaintiff’s request to proceed in forma

pauperis (ECF No. 8). Any pleadings herein served by the United States Marshal shall be at the

expense of the United States government. All costs shall be reimbursed to the United States

government should the plaintiff prevail.

         3.      Plaintiff shall serve upon Defendant or, if appearance has been entered by an

attorney, upon the attorney, a copy of every further pleading or other document submitted for

consideration by the Court. The Plaintiff shall include with the original paper to be filed with the

Clerk of the Court a certificate stating the date a true and correct copy of any document was mailed

to the Defendant or the Defendant’s attorney. Any paper received by a District Judge or a

Magistrate Judge which has not been filed with the Clerk or which fails to include a certificate of

service will be disregarded by the Court.




Dated:        January 18, 2019                /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
